Abandonment
	On June 6, 2020, Applicant filed their second RCE.
	On August 19, 2020, Examiner issued a non-final office action. This non-final included the following rejection:
(1) 35 U.S.C. 112(a), written description requirement, rejection of claims 1-4 and 50-53 (Non-Final Act. 7-8);
(2) 35 U.S.C. 112(b), definiteness requirement, rejection of claims 1-4 and 50-53 (Non-Final Act. 9);
(3) 35 U.S.C. 101, subject matter eligibility requirement, rejection of claims 1-4 and 50-53 (Non-Final Act. 10-20); and
(4) 35 U.S.C. 103 of claims 1-4 and 50 over the combination of Oesterholt and Mesarina, with evidentiary support of Fuller.
	Additionally, the examiner found the claimed "machine learning" to invoke 112(f) as an equivalent generic placeholder to perform the function of "applying a self-consistency test," citing applicant's originally filed disclosure to support this finding.
	The non-final rejection set a 3-month shortened statutory time period to reply, explained extensions of time available under 37 C.F.R. 1.136(a), and indicated "In no event, however, may a reply be timely filed after SIX (6) MONTHS from the mailing of this communication." (see form PTO-326). February 19, 2021 was the six-month date.
	On February 19, 2021, the last day to file a response1, Applicant filed a response to the non-final office action (“Response”).
	In the Response Applicant stated:
Applicant is also responding herewith for the purpose of maintaining the pendency of this application for filing a continuation patent application based on the instant application. (emphasis added).
Response at 1. This is not a bona fide response. 
	Applicant's stated purpose for their response of maintaining pendency of their application is not a bona fide attempt to advance prosecution.
	Under 37 CFR 1.135(c) a bona fide response is a reply by the Applicant in an:
attempt to advance the application to final action, and is substantially a complete reply to the non-final Office action, but consideration of some matter or compliance with some requirement has been inadvertently omitted…
37 CFR 1.111(b) states that a complete response by the Applicant is one in which:
distinctly and specifically points out the supposed errors in the examiner’s action and must reply to every ground of objection and rejection in the prior Office action,
and
The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.

The applicant’s or patent owner’s reply must appear throughout to be a bona fide attempt to advance the application or the reexamination proceeding to final action.
Applicant’s response is not a bona fide response. This is because:
Applicant's general disagreement with rejections fails to comply with the reply requirements under 37 C.F.R. 1.111(b) because: (1) applicant did not "distinctly and specifically point[] out the supposed errors in the examiner's action," much less point out any examiner error (2) applicant did not "reply to every ground of . . . rejection in the prior Office action," much less respond to any of the four distinct rejections (3) applicant did not "present arguments pointing out the specific distinctions believed to render the claims . . . patentable over any applied references," much less explain how any claim was patentable over the references applied in the obviousness rejection; and (4) applicant's purpose for filing this response was not a bona fide attempt to advance prosecution; and (5) applicant did not even make a general allegation that the claims define a patentable invention, but instead merely stated general disagreement with the rejections.
	This type of inadequate, incomplete, and non-responsive reply filed by applicant does not entitle applicant to reconsideration. see ex parte Appel, 1898 C.D. 152 (even a mere request for second consideration, without distinctly and specifically pointing out the supposed errors does not entitle applicant to reconsideration); ex parte Hahn, 1901 CD 105 (merely stating "Applicant asked for reconsideration of above case" does not comply with the reply rule's requirements); see esp. ex parte Alton, 1904 C.D. 541 (even when amending claims and requesting reconsideration, applicant's failure to point out supposed errors by generally alleging the examiner's action was 
	37 C.F.R. 1.111(b) retains the reply rule requirements of more than a century ago. Additionally, the abandonment rule, 37 C.F.R. 1.135(a) similarly retains the century old provisions. 37 C.F.R. 1.135(a) states "If an applicant of a patent application fails to reply . . . the application will become abandoned . . . ." 37. C.F.R. 1.135(c) provides discretion for the examiner to grant applicant a new time period to file a complete reply, however, such discretion triggers from a reply that is a bona fide attempt to advance the application to final action. Applicant's reply is not a bona fide attempt to advance the application to final action, and thus the examiner is without authority to do anything other than to hold the application abandoned. see MPEP 714.03 ("The practice set forth in 37 CFR 1.135(c)  does not apply where there has been a deliberate omission of some necessary part of a complete reply"); Id. ("For example, if an election of species has been required and applicant does not make an election because he or she believes the requirement to be improper, the amendment on its face is not a "bona fide attempt to advance the application to final action" (37 CFR 1.135(c) ), and the examiner is without authority to postpone decision as to abandonment. Similarly, an amendment that would cancel all of the claims in an application and does not present any new or substitute claims is not a bona fide attempt to advance the application to final action.").
Applicant’s statement “Applicant is also responding herewith for the purpose of maintaining the pendency of this application for filing a continuation patent application based on the instant application” is an admission that Applicant deliberately omitted the necessary parts of a complete reply. Thus, it appears that Applicant’s intent is cease prosecution of the current application, i.e. to abandon the application.
2 

	The application is abandoned.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT WALL whose telephone number is (571)272-9567.  The examiner can normally be reached on Monday to Thursday at 7:30am to 2:30pm PST. Interviews can be scheduled on Tuesday thru Thursday at 10am PST or 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VINCENT WALL/Primary Examiner, Art Unit 2822                                                                                                                                                                                                        
/ALEXANDER SOFOCLEOUS/Supervisory Patent Examiner, Art Unit 2825                                                                                                                                                                                                        assisting Art Unit 2822


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 Applicant filed a response with a request for three-month extension of time, for a total of six (6) months, with accompanying fee 
        2 Examiner notes that Applicant has filed the Response on the six (6) month mark, and thus there is no period for reply to the non-final Office action or within any extension pursuant to 37 CFR 1.136(a)